DETAILED ACTION
“Automatic Paper Shredder”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Alexander Schlee on June 24, 2021.
The application has been amended as follows: 
In claim 13, line 2: please replace “wherein the paper pressing plate further comprises” with --wherein the paper shredder further comprises--
Please replace claim 19 with the following:
--The automatic paper shredder of claim 1, wherein: the paper pressing plate is spliced; and wherein the lower surface of said paper pressing plate includes: a damping plate disposed on the first paper pressing part, a soft rubber piece disposed on the paper-facing side of the damping plate, and a convex rib disposed on the second paper pressing part.--
Allowable Subject Matter
Claims 1-3, 5-6, 8-16, and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Seo (US 2012/0018554 A1), as applied in the Non-Final Office Action (mailed 12/21/2020). While Seo discloses many features of the instant invention, Seo does not teach or suggest the claim 1 limitations “wherein the paper pressing plate further comprises a paper pressing plate roller shaft and paper pressing plate rollers, wherein the paper pressing plate roller shaft is disposed on the first paper pressing part and is proximate to the paper pressing plate inlet, and the paper pressing plate rollers are disposed around the paper pressing plate roller shaft.” 
Another automatic paper shredder with similar features to those of the instant invention is Aries (US 8,672,251 B1); Aries discloses an automatic paper shredder (fig. 1) wherein a paper pressing plate (56; fig. 3) having two pressure rollers (66) mounted on two separate pressing plate roller shafts (as shown), proximate the paper pressing plate inlet, cooperates with a paper holding plate (70/72) having paper pickup rollers (80, fig. 5) disposed therethrough. Rollers (66) apply pressure to the top of a stack of paper positioned on the paper holding plate (70/72; col. 3, ln. 10-14) in conjunction with rollers (80) of the paper-pickup component (col. 3, ln. 24-33).
Even if the paper shredder of Seo were modified through the teaching of Aries, one of ordinary skill in the art would not arrive at the paper shredder of the instant invention; such a combination would add two roller shafts to the paper pressing plate of Seo, with a single roller disposed on each shaft. Positioning a plurality of rollers on a single roller shaft and then adding that roller shaft to the invention of Seo - proximate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show paper shredders with pressing plates similar to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725  

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725